Order of business
The final version of the draft agenda for this part-session as drawn up by the Conference of Presidents at its meeting of Thursday 5 February pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed.
Monday:
Firstly, the Socialist Group in the European Parliament has requested that the vote on the report by Mrs Kósáné Kovács on the social situation of the Roma be held tomorrow instead of on Thursday as scheduled.
Secondly, the Group of the European People's Party (Christian Democrats) and European Democrats has also requested that the vote on Mr Reul's report on possible solutions to the challenges in relation to oil supply be held tomorrow.
In both cases, the deadline for alternative joint motions for resolutions is this evening, which means that it is technically impossible to vote on these texts tomorrow. However, the votes could be held on Wednesday instead of tomorrow. Are there any objections to this?
on behalf of the PSE Group. - (DE) Mr President, I regret that it is not possible to hold the vote tomorrow, as several representatives of the Roma have planned to attend, thinking the vote was scheduled for then. If this is absolutely impossible, it must of course be held on Wednesday, but I wish to reiterate that, in view of the visit by the Roma representatives, and with the agreement of the political groups, it should surely be possible to make an exception.
This political will has been noted. I have been told that, in accordance with our Rules of Procedure, it is only possible to vote on Wednesday. However, we can let the representatives of the Roma know that this is the case, so as to express our political will. Then we would be able to vote on both requests on Wednesday.
(Parliament approved the request)
Tuesday:
The Group of the Greens/European Free Alliance has requested that a Commission statement on MON810 genetically modified maize be included on the agenda and that the debate be wound up with the tabling of a motion for a resolution. Who wishes to justify this request? Mr Cohn-Bendit?
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, as you know, there was a clear qualified majority against the Commission's request at the last Environment Council meeting.
The Commission made such requests back in 2006 and 2007, and each time the Council opposed them. Now, this request will probably be repeated at the next Environment Council meeting, this time directed against France and Greece. Parliament should simply take a clear position, to put an end to this debate once and for all. It is not the Commission's job to constantly attempt to buy countries because of an initiative that has been rejected by various political camps. That is why we want to see, at long last, a debate with the Council and Commission and a motion for a resolution, so as to put an end to the matter once and for all - and this before the elections so that voters know who stands for what. Is that not right, Mr Ferber?
Thank you very much. That was the justification. Who speaks against the request?
on behalf of the PSE Group. - (DE) Mr President, as Mr Swoboda has just pointed out, I support one part of Mr Cohn-Bendit's request and oppose the other. I think he is right; the Commission's behaviour is certainly remarkable, to put it politely. Secondly, it is true that the situation in the Council is confusing: some Member States share the Commission's opinion and others do not.
We have a similar situation in this House. It is true that we need a discussion with the Commission - even though it has already pressed ahead with this many times before against the recommendations of Parliament and even of some members of the Council - and we support the call for a Commission statement to this end. The second part is the resolution. I have read the request by the Group of the Greens/European Free Alliance very carefully, and Mr Cohn-Bendit's justification related more to the election campaign than to GM maize, which was very interesting. The Verts/ALE Group also requests a procedure to vote out the Commission - a vote of no confidence in the Commission. Yet so far-reaching is this step that we believe the matter must first be carefully examined, which is why we support the debate - indeed! In addition, there is a specialist committee that should be dealing with the resolution; it should present us with a motion for a resolution at one of the coming plenary sittings that is properly prepared rather than cobbled together quickly this week.
Thank you very much. I now give the floor to Mr Fjellner, who may present a different position again.
on behalf of the PPE-DE Group. - Mr President, I oppose both parts of Mr Cohn-Bendit's proposals because less than a month ago we debated this topic and voted on it in the Committee on the Environment, as we heard was suggested earlier. So I would say it has been done, and especially at this time, at the end of the legislative period, when we hardly have time for important legislative talks, then I think it would be wrong to give this specific topic priority.
We cannot give priority to debates, at this time, which have already been dealt with and especially to do that just because the Greens feel that they are not getting enough attention in the run-up to the election would be really irresponsible.
On the one hand, a request has been made to place the topic of a resolution on the agenda; on the other, Mr Fjellner says that neither a statement nor a resolution should be placed on the agenda. I would suggest first voting on the procedure, and then we can discuss whether we have just the statement.
In addition, I have received a request for a roll call vote. This roll call vote is to determine who supports the request by Mr Cohn-Bendit and the Group of the Greens/European Free Alliance. The vote is opened.
(DE) Mr President, this should not be made any more complicated. I am sure you are right on a formal level; you are a president with such a firm grasp of things that I do not doubt it. Yet I got the impression that Mrs Frassoni agrees with our proposal.
We are holding a discussion with the Commission this week, and I would also request that this be placed on the agenda. At the same time, I request that we ask the specialist committee responsible to prepare a resolution. I believe that would be a further-reaching request on which you could hold an initial vote.
We could spend another half hour discussing this. The correct procedure is that we vote on whether or not to meet the request by the Group of the Greens/European Free Alliance. I have tried to help out with my proposal that we hold another discussion afterwards as to whether we want a Commission statement, but things cannot be done in any other order.
(Parliament rejected the request)
Wednesday:
I wish to inform you that 113 amendments have been tabled to the report by Mrs Elisa Ferreira on a European Economic Recovery Plan. This exceeds the threshold of 50 amendments laid down in Rule 156, and so I have referred these texts for consideration by the committee responsible. The committee meets this evening, and the debate on the report remains on the agenda for Wednesday.
The Group of the European People's Party (Christian Democrats) and European Democrats has requested that the oral questions to the Council and the Commission on SIS II be dealt with at 3 p.m., as the first item of the afternoon sitting. Since all the political groups have given their agreement, the agenda will be amended accordingly.
I have just been informed that I have overlooked something relating to Tuesday: the Socialist Group in the European Parliament has requested that the afternoon debates be extended by half an hour and consequently Question Time with the Commission be held from 6.30 p.m. to 8 p.m. Is that all right?
(Parliament approved the request)
Thursday:
The Group of the Greens/European Free Alliance and the Group of the Alliance of Liberals and Democrats for Europe have requested that the debate on the oral question to the Commission on the 50th anniversary of the Tibetan uprising be wound up with the tabling of a motion for a resolution.
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, we believe that on this highly significant occasion - the 50th anniversary of the uprising of the Tibetan people and the flight of the Dalai Lama - it is very important that our Parliament should express its views in a resolution and not just in a debate.
This is not the first time: this Parliament has always stood by the Dalai Lama and the cause of the freedom of the Tibetan people and we cannot draw back now, not least because the situation is not getting any better. The situation is constantly deteriorating and even very recently we have been subject to intimidation by the Chinese Government regarding Tibetan freedom. I therefore feel it is crucial that we not only talk but also take decisions.
on behalf of the ALDE Group. - (IT) Mr President, ladies and gentlemen, a year ago we passed a resolution supporting the position taken by the Dalai Lama in negotiations with China, that is to say non-violence and autonomy - not independence - for Tibet.
China broke up these talks, accusing the Dalai Lama of being violent, causing violence and seeking independence rather than autonomy. So, today, on the 50th anniversary of the Lhasa uprising, it would be completely incomprehensible if this Parliament did not intervene, not only to defend the Dalai Lama and non-violence, but also to defend the position and reputation of Parliament. We are not asking for other items to be taken off the agenda; we are simply asking Parliament to have the courage to express an opinion.
For this reason we are requesting that a resolution be put to the vote in addition to the debate.
Mr President, I had not expected to speak, but, given the fact that this is a very important Parliament and this is a time of global credit crisis, and that we ought to be taken seriously by our interlocutors across the world, we should not really be focusing on issues like this when we have to build bridges and partnerships for our trade and economic activities right now.
I appreciate what you are saying, but that was not in accordance with our Rules of Procedure.
(Parliament approved the request)
Regarding the debate on cases of breaches of human rights, democracy and the rule of law, the Socialist Group in the European Parliament has requested that the sub-item on Sierra Leone be replaced by a new sub-item entitled 'Expulsions of aid agencies from Darfur'.
Mr President, I shall make it brief. The situation in Darfur has become extremely critical and is made even more desperate by the expulsion of the various aid agencies in particular. That is why we want to give priority to this now. I would ask for your support. Thank you.
Darfur is now an item on the agenda.
(The order of business was adopted)